Citation Nr: 1330370	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  10-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as a pinched nerve of the neck. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative changes of the right clavicle and right shoulder with impingement. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from April 1987 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decisions of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a pinched nerve in the neck and an increased rating for a right clavicle and shoulder disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records include a December 2010 note which reports that he is in receipt of Social Security Administration (SSA) disability benefits due to neck and back pain.  These records are not in the claims file, but VA has a duty to obtain them.  38 C.F.R. § 3.159(c)(2) (2013).  Given the proximity of the neck and the shoulder, there is a significant possibility that these records will have a bearing on the right shoulder disability that is also on appeal.  An attempt must be made to obtain these records.  

The Veteran originally provided a February 1990 date for the in-service motor vehicle accident in which he states he injured his neck.  It was on the basis of this date that requests were made to Keesler Air Force Base for medical records dated in 1990.  Keesler Air Force Base replied that there were no records on file.  Subsequently the Veteran has stated that the accident occurred on June 17, 1989, and he has submitted several witness statements confirming this date as well as a copy of a program from the funeral which indicates this occurred on June 17, 1989.  An additional request based on the June 17, 1989 date must be made.  

Although records of the in-service accident have not been obtained, the Veteran has provided competent reports of an in-service neck injury and pain.  Treatment records reflect a current neck disability.  VA's duty to obtain an examination has been triggered.  38 U.S.C.A. § 5103A(d) (West Supp. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Contact Keesler Air Force Base and request medical records of treatment for a motor vehicle accident around June 17, 1989.  

3.  If there is evidence of an increase in the right clavicle and shoulder disability since the last VA examination in March 2012, afford the Veteran a new examination to assess the current disability.

4.  After obtaining available SSA and Kessler Air Force Base records, afford the Veteran an examination to determine whether any current neck disability is a residual of the reported in-service motor vehicle accident.  The examiner should review the claims file, including electronic records.

The examiner should opine whether any neck disability identified since 2007 is, at least as likely as not, a residual of injury sustained in an in-service motor vehicle accident.

The examiner should provide reasons for this opinion that takes into account the Veteran's reports.

The examiner is advised that the absence of supporting treatment records is not a sufficient basis, standing alone, for a negative opinion.

5.  If any benefit sought on appeal, remains denied issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


